BEICKELL, C. J.
A special duty enjoined on the city of Selma by its charter (and of the charter courts take judicial notice), is to keep its streets in repair. If an individual suffers injury from the negligent performance of this duty, the-city is answerable to him in damages.—Smoot v. Mayor of *149Wetumpka, 24 Ala. 112; City Council of Montgomery v. Gilmer, 33 Ala. 116; Albrittin v. Huntsville, 60 Ala. 486. If the courts of other States find it consistent with their system of jurisprudence to adopt a different view of the measure of the liability of municipal corporations, it furnishes no reason or authority for a change of the settled law of this State. We adhere to the decisions of this court to which we have referred, and they are conclusive upon all the questions of any consequence presented by this record.
The judgment is affirmed.